DETAILED ACTION
	The instant application having Application No. 16/730,608 has a total of 20 claims pending in the application, there are 20 independent claims and 2 dependent claims, all of which are ready for examination by the examiner.

INFORMATION CONCERNING DRAWINGS
	Drawings
	The applicant's drawings submitted 12/30/2019 are acceptable for examination purposes.
  
ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement, dated 1/20/2020, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.
 

REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Claim Rejections - 35 USC ' 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 11, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Green et al (US 2010/0082851).
	Regarding Claim 1, Green teaches a computer-executed method comprising: 
	receiving an I/O request from a client (step 904 of Fig. 10), wherein the I/O request requests data from a parallel-access storage device (“The IO job in this example can be a job for a storage device 208,” Paragraph 0042, also note that the storage device can complete “16 IO jobs at a time [in parallel],” Paragraph 0035, and is therefore a parallel access storage device); 
	determining whether servicing the I/O request violates a service constraint for the client (step 504 of Fig. 5 – it is determined whether the hardware device has spent longer than an allocated amount of time completing jobs associated with the client, where the allocated amount of time is the service constraint, also note that the “hardware device” may be “a storage device,” Paragraph 0002); 
	wherein the service constraint constrains use of the storage device, by the client, based on device utilization (step 504 of Fig. 5 – there is an allocated amount of time for use of the hardware device by the client); 
	wherein determining whether servicing the I/O request violates the service constraint for the client comprises: 
	determining an estimated cost for the I/O request based, at least in part, on an I/O cost (the estimated cost [time] for the I/O request is based on “operating characteristics of the hardware device” and other factors, Paragraph 0058, which is calibrated based on past system performance of the computing system, Paragraph 0055), 
	determining whether a total estimated cost of I/O requests for the client exceeds a total cost limit for the client, wherein the total estimated cost of I/O requests for the client comprises the estimated cost for the I/O request and any estimated costs for any other I/O requests issued for the client during a current time quantum, and wherein the total cost limit for the client is based, at least in part, on the service constraint (“In this example as an IO job is received from the client the balancer 226 can estimate how long it will take the hardware device to complete the job based on factors such as the number of bytes in the request, the type of request,” Paragraph 0043, and “once the determination is made that the client has used up its allotted amount of time [service constraint] the request can be stored in a queue along with, for example, information that identifies the client associated with the request and information that identifies the estimated amount of time it will take for the hardware device to complete the request,” Paragraph 0045); 
	in response to determining that servicing the I/O request violates the service constraint for the client, placing the I/O request in a hold queue (step 506 of Fig. 5); 
	after placing the I/O request in the hold queue, determining that servicing the I/O request no longer violates the service constraint for the client (step 608 of Fig. 6, eventually pending queued I/O requests will be completed once the client has more allotted time, also see Paragraph 0076, where all jobs “stored in the queue” are completed); 
	in response to determining that servicing the I/O request no longer violates the service constraint for the client, servicing the I/O request by the parallel-access storage device (step 608 of Fig. 6, eventually pending queued I/O requests will be completed once the client has more allotted time, also see Paragraph 0076, where all jobs “stored in the queue” are completed); 
	wherein the method is performed by one or more computing devices (Fig. 1). 
	Regarding Claim 3, the cited prior art teaches the computer-executed method of claim 1, wherein: the I/O cost metric is included in a plurality of I/O cost metrics that are based on the calibration-based system performance data (the metrics corresponding to “the operating characteristics of the hardware device, number of bytes in the request, the type of request, e.g., read or write, overhead associated with processing any IO job, whether the request involves a flow switch or is in non-sequential order,” Paragraph 0058); said determining the estimated cost for the I/O request based, at least in part, on the I/O cost metric further comprises: selecting the I/O cost metric, from the plurality of I/O cost metrics, based, at least in part, on one or more attributes of the I/O request (if the I/O request is a read, for example, the system will use the time for read requests when determining the estimated cost, Paragraph 0058). 
	Claim 11 is the non-transitory computer-readable media corresponding to the method of claim 1, and is rejected under similar rationale. 
	Claim 13 is the non-transitory computer-readable media corresponding to the method of claim 3, and is rejected under similar rationale. 

	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2, 10, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al (US 2010/0082851) in view of Aga et al (US 2017/0262192).
	Regarding Claim 2, the cited prior art teaches the computer-executed method of claim 1, wherein: 
	said determining the I/O cost metric based on the calibration-based system performance data for the computing system comprises: 
	determining device-specific performance data, from the calibration-based system performance data for the computing system, based, at least in part, on a total number of the plurality of storage devices, and determining the I/O cost metric based at least in part, on the device-specific performance data (the estimated cost [time] for the I/O request is based on “operating characteristics of the hardware device” and other factors, Paragraph 0058, which is calibrated based on past system performance of the computing system, Paragraph 0055, and further, the total number of devices is a factor, Paragraph 0035). 
	However, the cited prior art does not explicitly teach wherein the computing system comprises a plurality of parallel-access memory devices.
	Aga teaches a plurality of parallel-access memory devices (Paragraphs 0093-0094, each plane corresponding to a device, which may be accessed in parallel).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the plurality of parallel-access memory devices, as taught by Aga, in the cited prior art, in order to increase throughput.
	Regarding Claim 10, the cited prior art teaches the computer-executed method of claim 1, but does not explicitly teach wherein: the parallel-access storage device is one of a plurality of parallel-access storage devices; and the plurality of parallel-access storage devices includes two or more of a group of types of devices, the group of types of devices comprising: flash devices, precision memory devices, phase-change memory (PCM), parallel-access persistent memory, parallel random access machines (PRAM), dynamic random access memory (DRAM) 
	Aga teaches wherein a parallel-access storage device is one of a plurality of parallel-access storage devices (Paragraphs 0093-0094, each plane corresponding to a device, which may be accessed in parallel); and the plurality of parallel-access storage devices includes two or more of a group of types of devices, the group of types of devices comprising: flash devices, precision memory devices, phase-change memory (PCM), parallel-access persistent memory, parallel random access machines (PRAM), dynamic random access memory (DRAM) devices, static random-access memory (flash devices, Paragraphs 0093-0094). 
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the plurality of parallel-access memory devices, as taught by Aga, in the cited prior art, in order to increase throughput.
	Claim 12 is the non-transitory computer-readable media corresponding to the method of claim 2, and is rejected under similar rationale. 
	Claim 20 is the non-transitory computer-readable media corresponding to the method of claim 10, and is rejected under similar rationale. 

Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al (US 2010/0082851) in view of Boutin et al (US 2016/0098292).
	Regarding Claim 7, the cited prior art teaches the computer-executed method of claim 1, but does not explicitly teach wherein: the calibration-based system performance data for the computing system comprises a maximum I/O requests per second (IOPS) for the computing system; the I/O cost metric is determined based, at least in part, on the maximum IOPS for the computing system. 
	Boutin teaches a maximum I/O requests per second (IOPS) for a computing system (corresponding to “the expected I/O throughput,” Paragraph 0071), and determining a cost metric that is determined based, at least in part, on the maximum IOPS for the computing 
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the calculation of Boutin to determine a cost metric of the cited prior art in order to estimate the length of an I/O without collecting usage statistics.
	Regarding Claim 8, the cited prior art teaches the computer-executed method of claim 1, but does not explicitly teach wherein: the calibration-based system performance data for the computing system comprises a maximum throughput for the computing system; the I/O cost metric is determined based, at least in part, on the maximum throughput for the computing system. 
	Boutin teaches a maximum throughput for the computing system (corresponding to “the expected I/O throughput,” Paragraph 0071); and an I/O cost metric is determined based, at least in part, on the maximum throughput for the computing system (the cost metric corresponding to the “I/O time,” Paragraph 0071).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the calculation of Boutin to determine a cost metric of the cited prior art in order to estimate the length of an I/O without collecting usage statistics.
	Regarding Claim 9, the cited prior art teaches the computer-executed method of claim 8, wherein the I/O cost metric is determined further based, at least in part, on an estimated size of a large I/O request (one of the factors in the metric is the “number of bytes in the request,” Paragraph 0058 of Green). 

	Claim 17 is the non-transitory computer-readable media corresponding to the method of claim 7, and is rejected under similar rationale. 
	Claim 18 is the non-transitory computer-readable media corresponding to the method of claim 8, and is rejected under similar rationale. 
	Claim 19 is the non-transitory computer-readable media corresponding to the method of 

RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:
	Ambach et al (US 2016/0234297) teaches LOAD-BALANCING INPUT/OUTPUT REQUESTS IN CLUSTERED STORAGE SYSTEMS.
	Longo et al (US 2018/0081832) teaches QUALITY OF SERVICE POLICY SETS.

 CLOSING COMMENTS
	Conclusion
STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        SUBJECT MATTER CONSIDERED ALLOWABLE
Claims 4-6 and 14-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited prior art fails to teach or suggest, in combination with the other limitations of the claims, “said selecting the I/O cost metric, from the plurality of I/O cost metrics, is based, at least in part, on determining that a size of data for the I/O request is less than a threshold amount of data” as required by claim 4 or “said selecting the I/O cost metric, from the plurality of I/O cost metrics, is based, at least in part, on determining that a size of data for the I/O request 

        CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-3 and 7-13, and 17-20 have been rejected.
 
DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Giardino whose telephone number is (571) 270-3565 and can normally be reached on M-F 9:00-5:00– 5:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on 571-272-40984098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK A GIARDINO JR/Primary Examiner, Art Unit 2135